Citation Nr: 0806773	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus (DM) with early diabetic retinopathy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for atherosclerotic 
heart disease (ASHD) with status-post coronary artery bypass 
graft times four, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for arterial 
hypertension, to include as secondary to service-connected DM 
with early diabetic retinopathy.

4.  Entitlement to service connection for a mental disorder, 
to include as secondary to service-connected residual of 
surgical chest scar, status post coronary artery bypass 
graft.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1974.  

This case comes before the Board of Veterans' Appeals from 
several rating decisions by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an evaluation in excess 
of 20 percent for DM with early diabetic retinopathy, and 
denied service connection for arterial hypertension and a 
mental disorder in January 2005, denied an evaluation in 
excess of 10 percent for ASHD in February 2006, and denied 
entitlement to a TDIU and continued the denial of service 
connection for a mental disorder in August 2006.  

The issues of entitlement to service connection for arterial 
hypertension, to include as secondary to service-connected DM 
with early diabetic retinopathy, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, requires 
insulin and restricted diet, without any regulation of 
activities; an unexceptional disability picture is not shown. 

2.  ASHD with status-post coronary artery bypass graft time 
four is manifested by symptoms that do not more nearly 
approximate workload of less than 8.5 metabolic equivalents 
(METs), ejection fraction (EF) of less than 60 percent, 
cardiac hypertrophy or dilatation, or congestive heart 
failure; an unexceptional disability picture is not shown.

3.  The medical evidence establishes that no diagnosis of a 
mental disorder has been assigned.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DM 
with early diabetic retinopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.119, Diagnostic Code 7913 (2007).

2.  The criteria for a rating in excess of 10 percent for 
ASHD with status-post coronary artery bypass graft times four 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2007).  

3.  A mental disorder was not incurred during service or as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a May 2004 letter 
advised the veteran of the evidence necessary to substantiate 
his claims for an increased rating for DM and service 
connection for a mental disorder and the respective 
obligations of the veteran and the VA in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These and other claims were thereafter denied in a rating 
decision in January 2005.  Additional VCAA notice was 
provided in a February 2006 letter, which provided similar 
information with respect to the claims for increased ratings 
for DM and ASHD, which was followed by a February 2006 rating 
action's denial of a higher rating for ASHD.  A similar VCAA 
notice was also provided with respect to the veteran's claim 
for service connection for a mental disorder in May 2006, and 
notices on the issues of establishing a disability rating and 
effective date of award were provided in March 2006 and May 
2007.  Although VCAA notice with regard to assignment of 
ratings and effective dates was not followed by 
readjudication of the increased rating claims, no prejudice 
can result to the veteran since the Board is denying the 
claims and at least some of the information provided was 
duplicative of information previously provided.  

Following the increased rating claims notices in May 2004 and 
February 2006, the veteran was also provided with the 
specific criteria relating to an increased rating as to the 
claim for an increased rating for DM in the July 2005 
statement of the case, and as to the claim for an increased 
rating for ASHD in the April 2006 statement of the case.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In particular, the 
veteran's contentions that his service-connected disabilities 
restricted his daily activities and his claim for TDIU 
demonstrate that he was aware that the effect of his service-
connected disabilities on his claimant's employment and daily 
life would be considered in evaluating those disabilities.  
Moreover, since the determination as to the severity of ASHD 
is based on the mechanical application of the results of 
cardiovascular stress testing to the rating criteria, lay 
evidence from the veteran describing the effects of his heart 
disease on his daily activities would not be applicable to 
warrant an increased rating.  To the extent that notice to 
the veteran about such criteria was defective, the veteran 
was not prejudiced, since he was provided diagnostic testing 
relevant to the criteria.  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The Board further 
notes that the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Increased Ratings

Background

Service connection was granted for DM with early diabetic 
retinopathy by an October 1974 rating decision, at which time 
a 20 percent rating was assigned, effective September 1, 
1974, for DM requiring insulin and restricted diet under 
Diagnostic Code 7913.  

Service connection was granted for ASHD with status post 
coronary artery bypass graft times four by a February 2004 
rating decision, at which time a 10 percent rating was 
assigned, effective October 22, 2003, for ASHD under 
Diagnostic Code 7005.  

January 2004 VA heart examination revealed that the veteran 
had been a diabetic since 1972 and was on insulin.  It was 
further noted that in September 1999, the veteran presented 
with angina pectoris and was catheterized at Melendez Clinic 
in Bayamon.  Coronary artery bypass graft was later performed 
that same month with four bypasses.  The veteran had 
reportedly remained with mild occasional angina, and left 
ventricular ejection fraction over 50 percent.  The final 
diagnosis was ASHD with status post coronary artery bypass 
graft times four in 19[9]9, and DM, type II, since Army days.  

The veteran filed claims for increased rating in March 2004.

A VA treatment record from March 2004 reflects an assessment 
that included non-insulin dependent diabetes mellitus, and 
that the veteran needed to be compliant with diet.  

VA DM examination in June 2004 revealed that the veteran 
denied any visual problems other than refractive error.  The 
veteran denied any hypoglycemic reactions or 
hospitalizations.  No weight changes were reported since 
previous examination.  There was also no evidence of 
restriction of daily activities.  He was treated with an oral 
hypoglycemic and insulin, the examiner noting the veteran 
would get 25 units of Humulin 70/30 subcutaneously in the 
morning and 5 units subcutaneously in the evening.  He would 
visit a diabetic care provider every four to six months.  He 
denied any loss of strength.  Examination of the eyes did not 
reveal any diabetic changes.  Renal function studies were 
also within normal limits and urinalysis revealed no evidence 
of proteinuria.  

VA eye examination in October 2004 indicated a diagnosis that 
included loss of vision, with cataracts and possible glaucoma 
caused by or as a result of DM, type II.  There was no 
diabetic retinopathy.

A private cardiac study in November 2004 was interpreted to 
reveal scintigraphic findings suggestive of mild inferior and 
inferolateral wall exercise inducted myocardial ischemia.

VA eye examination in January 2005 clarified the previous 
diagnosis of October 2004 as glaucoma that was found to be 
caused by DM.  There was no diabetic retinopathy.  

In a private medical statement, dated in August 2005, Dr. 
Alejandro stated that the veteran had been under his care 
since August 1999 due to severe obstructive coronary artery 
disease status post bypass surgery in September 1999; 
arterial hypertension; DM II; diabetic retinopathy; and 
dyslipidemia.  In Dr. Alejandro's opinion, the veteran was 
permanently disabled; unable to do any kind of work.

VA DM examination in February 2006 revealed no history of 
ketoacidosis or hypoglycemia, no hospitalizations for these 
conditions, that the veteran followed a restricted diet, that 
his weight was stable the previous year, that there was no 
restriction of activities due to diabetes, that he was being 
treated with an oral hypoglycemic and insulin, with a dose of 
30 units in the morning and 15 in the evening, and that he 
would visit the diabetic care provider every three to six 
months.  The diagnoses were DM, type II, without evidence of 
nephropathy, arterial hypertension, ASHD, inferolateral 
ischemia documented in 2004 with EF of 60 percent, and status 
post coronary artery bypass graft, four bypasses in 1999.

A February 2006 VA cardiovascular stress test revealed a 
maximum heart rate of 114 beats per minute which represented 
75 percent of the maximum predicted for the veteran's age.  
The maximum blood pressure was 147/65 and the maximum double 
product was 11,400.  The maximum workload was 8.5 METs.  The 
exercise was stopped due to leg discomfort, and the test was 
considered nondiagnostic due to the failure to achieve the 
target heart rate.  It was also noted, however, that there 
was no redistribution effect, that there was adequate wall 
thickening, that left ventricular ejection fraction had a 
value of 60 percent, and that there was well-preserved left 
ventricular systolic function post-stress.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but the primary concern for the Board is the 
current level of disability, especially as to DM, for which 
service connection has been in effect for many years.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  


Diabetes Mellitus, Type II

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the 
situation where the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 
"regulation of activities," as used by VA in DC 7913).  In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.  

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's DM with 
early diabetic retinopathy, and that a higher rating is not 
warranted.  In order to be entitled to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show that the veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  These criteria are conjunctive, meaning all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

A review of the veteran's treatment records, and his most 
recent VA examination report, shows that this condition is 
being treated with insulin and a restricted diet.  However, 
the medical evidence of record is devoid of clinical evidence 
that the veteran has been instructed by a physician or any 
other provider to regulate or restrict his physical 
activities due to problems controlling his blood sugar.  
Thus, the criteria for a 40 percent rating are not met.

In support of his claim, the veteran has argued that he is 
required to take a significant amount of insulin on a daily 
basis and that his daily activities are restricted.  As such, 
he contends that his diabetes warrants an increased 
disability rating.  The Board, however, does not find this 
argument to be persuasive when applied to the criteria under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The veteran's 
diabetes mellitus, type II, is not shown to have resulted in 
a regulation of his activities.  There is no medical evidence 
of any kind during the pendency of this claim, or in the year 
prior to the claim, disclosing that a physician has indicated 
that the veteran was required to limit his occupational and 
recreational activities as a result of his DM, and in every 
clinical setting, the veteran denied that his DM limited his 
daily activities.  As the criteria for assignment of the next 
higher, 40 percent, rating are not met, it logically follows 
that the criteria for an even higher rating (60 or 100 
percent) are likewise not met.

The Board also notes that the veteran is not shown to have 
any compensable complications of his diabetes mellitus that 
have not already been service connected.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note 1.  VA eye examination has 
not found any diabetic retinopathy and this condition 
therefore remains as a noncompensable complication of the 
diabetic process.  There is also no evidence of peripheral 
neuropathy.  


ASHD

Diagnostic Code 7005 provides that a 30 percent evaluation is 
assigned for atherosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

A 100 percent evaluation is warranted where there is chronic 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

The medical evidence since 2004 does not reflect workload 
results of less than 8.5 METs that resulted in symptoms of 
dyspnea, fatigue, angina, dizziness or syncope, there are no 
findings of an ejection fraction of less than 60 percent, and 
there is no evidence of cardiac hypertrophy or dilatation, or 
congestive heart failure.  Thus, there is clearly no basis to 
assign a 30, 60, or 100 percent rating under Diagnostic Code 
7005.  

The Board also finds that there is no basis to award a 100 
percent rating for a three month period following the 
veteran's bypass surgery in 1999 since ASHD was not service 
connected at that time.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7017.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms are of such 
severity as to warrant a rating in excess of 10 percent.  The 
Board concludes that the veteran's ASHD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 10 
percent under either Diagnostic Code 7005 or 7017.  See 38 
C.F.R. § 4.7.  Accordingly, the preponderance of the evidence 
is also against this claim.


Extraschedular Consideration under 38 C.F.R. § 3.321

Although the Board recognizes that Dr. Alejandro concluded 
that the veteran was permanently disabled based on a number 
of disorders, including the veteran's service-connected ASHD 
and DM, he also referred to conditions that are not service 
connected.  He also did not indicate that the symptoms of 
either the veteran's ASHD or DM by themselves caused the 
veteran to be disabled from work.  The greater weight of the 
evidence discloses that DM does not require the regulation of 
the veteran's daily activities, and his ASHD symptoms 
currently are found to be no more than 10 percent disabling.  
Therefore, based on the overall symptoms noted above, the 
Board cannot conclude that the disability picture as to 
either the veteran's ASHD or DM is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  

The record does not reflect recent or frequent hospital care 
for these disabilities, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, the evidence as to these claims does not 
warrant referral of either claim to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  The Board notes that the veteran's claim for 
TDIU, addressed in the Remand appended to this decision, is, 
in effect, a claim which will require specific consideration 
of extraschedular factors.  


III.  Entitlement to Service Connection for a Mental Disorder 

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a non-service-connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  Additionally, the 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service medical records are silent for treatment or 
complaints of a mental disorder.  Psychiatric evaluation was 
also normal at the time of the veteran's retirement medical 
examination in June 1974. 

However, it is the veteran's primary contention that he has a 
mental disorder resulting from his distress over the presence 
of a surgical chest scar, status post coronary artery bypass 
graft, which is currently assigned a 10 percent rating.  

Post-service VA treatment records dated in and after January 
2004 establish that the veteran has not received VA treatment 
for a mental disorder, and the evidence establishes that the 
veteran has not reported to any VA providers that he is being 
treated for a psychiatric disorder.  Moreover, the complete 
list of all VA outpatient visits scheduled for the veteran 
from May 2000 through January 2005 discloses no record of an 
outpatient visit for a psychiatric disorder or psychiatric 
evaluation, and there is no evidence he is receiving any 
medication form VA for treatment of a psychiatric disorder.  

VA mental disorders examination in June 2004 noted that the 
veteran had been unemployed since July 2002, after working as 
a mail handler for 27 years.  The veteran reported that he 
underwent cardiac surgery in 1999.  A mental status 
examination was then conducted to confirm or establish a 
mental disorder.  The Axis I diagnosis was no psychiatric 
disorder.

Additional VA mental disorders examination in June 2006 
revealed that the veteran reported nervousness since about 
three months earlier at the rate of 4 times a week which he 
described as severe.  He also complained of irritability, 
which started "a long time ago" at the rate of 4 times a 
week, which was also described as severe.  The veteran again 
underwent a mental status examination.  The examiner 
concluded that the veteran was mentally competent.  The 
examiner noted that the veteran had been retired since July 
2002.  The Axis I diagnosis was "no evidence of a mental 
disorder at the present time."  


Analysis

The Board first notes that although the RO has adjudicated 
the claim on both a direct and secondary basis, it is clear 
that the veteran's primary contention is that he currently 
suffers from a mental disorder as a result of the service-
connected residual chest scarring that resulted from his 
bypass surgery in 1999.  As explained further below, the 
evidence is against the existence of any mental disability.  
Therefore, as the Board has determined that the veteran has 
failed to meet the essential element of a current disability, 
there is no basis for the Board to consider whether this 
disorder was related to service or his service-connected 
chest scar.  

In reviewing the evidence as to this claim, there is no 
evidence of a psychiatric disorder during service or in any 
post-service treatment record.  In addition, two different VA 
physicians have conducted a thorough mental status 
examination of the veteran over a span of two years (in June 
2004 and June 2006), and have concluded that he does not have 
a mental disorder.  

The Board would also point out that with respect to the 
veteran's statements asserting the existence of a mental 
disorder as related to his service-connected chest scarring, 
it has been held that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of a medical diagnosis, other than 
a diagnosis which relates to signs and symptoms observable by 
a lay individual, do not constitute competent medical 
evidence.  Jandreau v. Nicholson, 492 F.3d. 1371 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that the VA examiners' opinions of 
June 2004 and June 2006 are the most persuasive and probative 
evidence with respect to the existence of a mental disorder.  
This evidence, which is wholly unfavorable to the veteran, 
along with the lack of in-service or post-service treatment 
for a psychiatric disability, preponderates against 
entitlement to service connection for a mental disorder, 
including as secondary to the veteran's residual of surgical 
chest scar, status post coronary artery bypass graft, or on 
any other basis.  When there is an absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus with early diabetic retinopathy is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for atherosclerotic heart disease status-post coronary artery 
bypass graft times four is denied.

Entitlement to service connection for a mental disorder, to 
include as secondary to service-connected residual of 
surgical chest scar, status post coronary artery bypass 
graft, is denied.


REMAND

The veteran claims that his for arterial hypertension was 
caused by or is secondary to his service-connected ASHD or 
DM, type II, with early diabetic retinopathy.  The VA 
examiner concluded that there is no etiological relationship 
between the veteran's arterial hypertension and his service-
connected ASHD.  The Board notes that the diagnosis of DM (in 
the 1970's) preceded both the initial diagnosis of ASHD and 
the initial diagnosis of hypertension.  The 2004 VA examiner 
stated that hypertension was a complication of ASHD, but did 
not offer an opinion as to whether there was a relationship 
between DM and the onset of arterial hypertension.  
Consequently, the Board finds that further medical 
development, to determine whether the veteran's arterial 
hypertension is due to or aggravated by any service-connected 
disability, is required.  

With respect to the claim for TDIU, since the remand of the 
claim for service connection for hypertension could have a 
bearing on entitlement to TDIU, the Board finds that any 
decision as to this claim must be held in abeyance pending 
the outcome of the above-noted development.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board further finds, 
however, that in view of Dr. Alejandro's August 2005 opinion 
that the veteran is permanently disabled as a result of his 
ASHD, arterial hypertension, DM, and dyslipidemia, and the 
fact that the record does not reflect recent examinations 
regarding the current severity of the additional service-
connected disabilities such as hearing loss, duodenal ulcer, 
and residuals of right thumb fracture, the veteran should 
also be afforded with an appropriate examination to address 
whether his service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a list of 
each disability for which the veteran 
has been awarded service connection.  
The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his 
hypertension.  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should answer these 
questions:

(i)	Is it is at least as likely as not 
(a 50 percent, or greater 
likelihood) that the veteran's 
arterial hypertension is the 
result of any disability for which 
he has been granted service 
connection?  
(ii)	Is it is at least as likely as not 
(a 50 percent, or greater 
likelihood) that any service-
connected disability has 
aggravated, that is, accelerated 
the onset of, or permanently 
increased the severity of, 
arterial hypertension? 
(iii)	If a service-connected disability 
accelerated the onset of or 
aggravated the severity of 
arterial hypertension, please 
provide an opinion as to the 
quantifiable acceleration or 
increased in severity due to the 
service-connected disability 
beyond the normal, expected 
progress of hypertension.  If 
aggravation of hypertension by any 
service-connected disability is 
found present, the examiner should 
address the following medical 
issues: (1) The baseline 
manifestations of the veteran's 
hypertension found present prior 
to aggravation; (2) The increased 
manifestations which, in the 
examiner's opinion, are 
proximately due to the service-
connected disability; and (3) The 
medical considerations supporting 
an opinion that increased 
manifestations of hypertension are 
proximately due to the service-
connected disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  After the above development has 
been accomplished, the veteran should 
also be afforded a VA general medical 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary by the 
examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (DM with early diabetic 
retinopathy, ASHD with status-post 
coronary artery bypass graft times 
four, residual of surgical chest scar, 
duodenal ulcer, residuals of right 
thumb fracture, hearing loss, and any 
other service-connected disability), as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on the veteran's employment 
is likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


